Name: Council Regulation (EC) No 3370/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Latvian waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 No L 363/90 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3370/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing In Latvian waters Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held with Latvia; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Whereas to ensure efficient management of the catch possi ­ bilities available in Latvian waters, they should be allocated amongMember States as quotas in accordance withArticle 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 3 1 December 1995, vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out ini theAnnex in waters falling within the fisheries jurisdiction of Latvia. Article 2 Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic ofLatvia (2), and in particular Articles 3 and 6 thereof, the Community as con ­ stituted on 31 December 1994 and Latvia have held consul ­ tations concerning their mutual fishing rights for 1995 and the management of common living resources; Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom ofSwedenwith third countries shall bemanaged by theCom ­ munity; Whereas, in accordance with the procedure provided for in the agreement on fisheries between the Kingdom of Sweden and the Republic of Latvia of 27 April 1993, Sweden and Latvia have held consultations concerning their mutual fish ­ ing rights for 1995; Whereas, in accordance with Article 96 of the 1994 Act of Accession, fisheries agreements concluded by die Republic ofFinlandwith third countries shall bemanaged by the Com ­ munity; Whereas, in accordance with die procedure provided for in die agreement on fisheries between the Republic of Finland and the Republic ofLatvia of 25 October 1993, Finland and Latvia have held consultations concerning their mutual fish ­ ing rights for 1995. Whereas, in the course ofthese consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party; 1 . The financial contributionprovided for inArticle 7 of the Agreement on fisheries relations between the European Eco ­ nomic Community and Latvia shall be set for the period referred to inArticle 1 at ECU 387 455 payable to an account designated by Latvia. 2. The financial contribution provided for m Article 8 of that Agreement shall be set for the period referred to in Article 1 at ECU 39 000 payable to an account designated by Latvia. Article 3 This Regulation shall enter into force on 1 January 1995. However, for new Member States the Regulation shall enter into force on the date of Accession. (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 56, 9. 3 . 1993, p. 6. (3) OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT No L 363/92 Official Journal of the European Communities 31 . 12. 94 ANNEX Allocation of Community catch quotas in Latvian waters for 1995 (In metric tonnes, fresh round weight, for salmon: numbers of individual fish) Species ICES division Community catchquotas * Quotas allocated to Member States Cod , IE d 1 450 Denmark 310 Finland 300 Germany 140 Sweden 700 Herring HI d 4 500 Denmark 1 715 Finland 1 000 Germany 1 285 Sweden 500 Salmon HI d 7 500 (') Denmark 1 800 (0 Finland 4 000 (') Germany 200 (') Sweden 1 500 (') Sprat LU d 22 000 Denmark 11880 Finland 3 000 Germany 3 120 Sweden 4 000 (') Number of individual fish. /